DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “16’, 110’” in Fig. 3, Fig. 5, and Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: {32--2 36A2 36B2 56A2 56B2 38A1 38B1 323 36A3 36B3 56A3 56B3 38A2 38B2 58A2 58B2 20A{1,2,3} 20B{1,2,3}  96A 96B 58A3 58B3 57B3 50B3 38A3 38B3 36A1 36B1 56A1 56B1 89 12{1,2,3}” 38A3” 38B3” 200}  in [0041-0045], [0047].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:   
“the electrical interconnects” or “each of the electrical interconnects” in Claim 1-9 and 11-20 should be “the one or more electrical interconnects” or “the each of the one or more electrical interconnects”.
“ “ in Claims 4,6,9, 12,14 should be “.”.
“connecter” in Claim 5, 11, 18 should be “connector”.
“wherein each end cap” or “the body” in Claim 7, 10, should be “wherein the each end cap” or “the body of the each end cap”
 “the electrical components” in Claims 15, 17 should be “the plurality of vehicle electrical components”
“the plurality of the second connectors” in Claim 17 should be “the plurality of second connectors”
“at least some” used in Claims 17-20 is confusing whether they refer to the same structure combined together or refer to different or individually electrical interconnects. Examiner recommends that changing or amending the “at least some” to “the at least some” if they are the same structure or rephrasing by “at least a first group” “at least a second group” … etc. or something similar to refer to different electrical interconnects.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 11-14 recites the limitation "the second connector" and its further limitations in the claims.  There is insufficient antecedent basis for this limitation in the claims and its independent claim 1 for which claims 11-14 is dependent.
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Claim 15, for which claims 16-20 depends, teaches a limitation: “at least some of the electrical components are coupled to a bus including a plurality of the first connectors mechanically and electrically connected to one another” that is not disclosed in the prior art areas searched for this action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOBIG (WO2016184613).
Regarding Claim 1. SOBIG teaches, in Fig. 1-4, one or more electrical interconnects (6) for coupling electrical components in an electric vehicle, each of the electrical interconnects comprising: a cable (8) including first and second ends (see Fig. 2, Fig. 4) and first and second power conductors (inherently 2 to charge or discharge the battery); and a first connector (62) on the first end of the cable, the first connector including: a body having first and second sides (Fig. 2); first and second first side power terminals (11 to connect 8 and 61) on the first side of the body (top); and first and second second side power terminals (10 to connect 8 and 61) on the second side of the body, wherein the first second side power terminal is electrically coupled to the first first side power terminal and to the first power conductor (Fig. 3, Fig. 4), and the second second side power terminal is electrically coupled to the second first side power terminal and to the second power conductor (Fig. 3, Fig. 4); and wherein the first side of the body and the first and second first side power terminals are complimentary to the second side of the body and the first and second second side power terminals so the first connector is configured to be mechanically and electrically connected to a first connector of another of the electrical interconnects on one or both of the first or second sides of the body (Fig. 2,Fig. 4).
Regarding Claim 2. SOBIG teaches a set of a plurality of the electrical interconnects of claim 1, where two or more of the plurality of electrical interconnects comprise cables having different lengths (Fig. 1, 3, 4)( the placement of the batteries are in different locations from each other and would require different sized cables to connect them to the interconnect).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848